COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-134-CV
 
 
  
IN RE KB HOME, KAUFMAN & 
BROAD                                      RELATORS
LONE STAR, L.P., KAUFMAN & 
BROAD
OF TEXAS, LTD., AND TOM BANNON
 
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators’ petition for writ of mandamus.  The court 
is of the opinion that relief should be denied.  Accordingly, relators’ 
petition for writ of mandamus is denied.
    
                                                                  PER 
CURIAM
 
 
  
PANEL 
A:   DAUPHINOT, LIVINGSTON, and WALKER, JJ.
 
DELIVERED: April 26, 2005

 
NOTES

1.  See Tex. R. 
App. P. 47.4.